‘OFFICE OF THE AITORNEY    GENERAL   OF TEXAS
                  AUSTIN
  Xonorablo Edgar A. Maddox, Pwa           e
  .:



             4      kill or havm kil1.d aoh 6e.r while ln
         I
             She sot or dwtrorlng mob oropm, puturom,
             ar $ardM‘.
                  “SeO. 3. All law8 ar part8 oh laws ln
             ‘0 far u they oonfllst with any portion or
             thla &t b*, and &ha aatm are, herabr ro-
             p‘+lOd.'
      *ourbh ana lut *witiota rooltu the raot that th8 prwlotrs
  law ha‘ not.boba ‘ufftoiant to proteot tha oropa, ~rtur.8 and
  aawtkm 0r th0 r-       of thou tro qountle‘, an4 deo1ar.s au
  -ojr.
                    Houu Bill No. 155 (now 8odlfied aa wt. W9a, VW-
 n~n*i,Penal          Oodq of 19IlS)ro@ulato‘ the plaolng and ka.pl.ngor
  dmm$             parti8t!aOrWi 011 aold ‘torya, and the dlapori~1o.n
                  . But th0 rlret 8ootion th0200r prorid   b g~a83
 knu          u    raarrt

                  "aiat'lon    1. Any deer or pax% OS aam law-
             $ully klllrd.or onhrod into thlkstato 4        br
i~I          pe88~8otLrromthotlma thataamewa8 lawrully
 %._         killed or,ontorod    iaso thlr $ta6w and untillc        :
             a0 rfiqw+g ai* wt.-




             Aa-,      u you do in youclnquily, that the door
 waakilloduadu      8ueI~eondltlons than Itrro lawStallykil&d,
 and she pla3.npToYl8lon8  o? motion 1 of mu8e Blll No. lSS
 pemrit it8 r*tentlon unt2.l the r0iiorritlg
                                           Jrurn5th. Thlr la
 partiauhrly    true in viewof th* raot that Hou8b Bill8 m. a37
 and 159 are the lateot expro88loarof the lagl8latlvadll upan
 the ‘ubjoot.

                    wo oall to your attontlon,h-v@,       the fafaot
                                                                   that Ar-
 tiolo       %3(g),     Voznon*a Penal Codm of 1925 i prohibits  the use of
Eonorabla BtQI‘r A. YawQX,    Pago s



a door@all in huntine dopr; Artlob 98sh prohiblk t&ma@*,,’
0rr~bg  r0r 840, 0r    88r88105 ‘alter pup&a80 or say wild
door or the oaroa88, E d0 02 mm8       tha00rt m~0i0 aso
prodbil‘   *ha ll#* or a dO@ in hlms*    door in 8toplwl‘all4
palo PInSo Wuntiu     (am0116 othira); Artiole 901 prohibita
hunting from an autemoblle,pworbbat, 6e.i       aad ArCiolo 901
prohibit!8 hunt-    b7 mma# ai a~ utlflolal ll@t.       Tlwr
atatutu am not in say mennor dra0ted by the ~pra~l8lo~ or
Bou‘o BillSo. 819.
          Isle   thoroforo,our opinionthattb               omrmuuof
deulawfullykjllad inPal             cOwxtybylandonwrm,or
                                Pinto
under tdulr dlrootioa,while $81 the aot or du%ro
puturoa or garduta, may ba retaiaod and uaad untP1~tli?%%ww .
l.ngJuno Sth, ir~tbm‘timannar~ and uadu th.8~1 eeaditio~,
aa irthrJrh~bo~latrrllJkill~dduring~opur~~on.




                                        BY       (‘I         W. R. Allen
                                                               A“l8taat
                                                                           .,.


wRA:RS




APPROVBO
     DBO.
        u8,l%L                               AFTROVIPI
(a) or0?orsol1u*                             opinionoamittn
                    ~goner4
firatMal8taathttorn*y                        m         B. W. 8.   UhaM